DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
This Corrected Notice of Allowability is being mailed for the rejoinder of claim 15.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/14/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the 1/21/2021 Notice of Allowability, the examiner made an examiner's amendment to cancel claim 15 which was previously withdrawn through a restriction without traverse. The Applicant telephoned the examiner requesting that the claim 15 be considered for rejoinder. The examiner reviewed the claim 15 and found claim 15 is a process of using the related product of claim 1 above, and the process claim requires all the limitations of the patentable product and was considered for rejoinder. After consideration, the claim is found allowable for the same reasoning as given for claim 1 below.  Accordingly, claim 15 status has been changed to (Currently Amended).
The claims are amended as follows:

15. (Currently Amended)  A method of safely depressurizing a utensil for cooking food under pressure, the utensil comprising: a vessel, a lid for co-operating with said vessel to form a cooking enclosure, said lid having a top wall presenting a peripheral outline that is circular or oval and from which there extends an annular skirt, a sealing 
deforming the first flexible lip during which said first flexible lip bends sufficiently to cause the free end portion to be pushed locally through the leakage opening causing the inside of the enclosure to communicate with the outside through the leakage opening, thereby causing the pressure inside the enclosure to drop; and 
holding, via the annular skirt, the peripheral annular ring such that any outward radial movement of the sealing gasket in register with the leakage opening is prevented under the effect of the pressure that exists inside the enclosure.

Allowable Subject Matter
Claims 1-3, 5-16 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 contains limitation wherein “said lid includes a reinforcement in the form of a local deformation of the top wall extending toward the inside of the cooking utensil and that is radially in alignment with the leakage opening and arranged between the center of the lid and said leakage opening”, but none of the references of record discloses or suggest, either alone or in combination, this combination of limitations.

Regarding claim 1, Robinson (GB Pat. Pub. 2208131) discloses a cooking utensil for cooking food under pressure and comprising: a vessel (fig. 1a, item 1, base of cooker); a lid for co-operating with said vessel (3, lid) to form a cooking enclosure, said lid having a top wall presenting a peripheral outline that is circular or oval and from which there extends an annular skirt (4, edge portion); a sealing gasket interposed between the lid and the vessel in order to enable the pressure inside the cooking enclosure to rise (5, sealing gasket), said sealing gasket comprising: a peripheral annular ring (A in figure below) and a first flexible lip projecting from said peripheral annular ring towards the inside of the utensil in a direction that is mainly radially inwards between a root secured to the peripheral annular ring and a free end portion in sealing contact with said top wall of the lid (B in figure below); and a leakage opening formed through said top wall above the sealing gasket so as to be hermetically closed by the sealing gasket so long as the pressure that exists inside the enclosure does not exceed a safety threshold (fig. 2, item 12, second opening), wherein the annular skirt (4, edge 

    PNG
    media_image1.png
    325
    359
    media_image1.png
    Greyscale

Robinson is silent on wherein the annular skirt (4, edge portion) forms a stop abutment for the peripheral annular ring (A in figure above) prevents any outward radial movement of the sealing gasket in register with the leakage opening (12, second opening),  and wherein said lid includes a reinforcement in the form of a local deformation of the top wall extending toward the inside of the cooking utensil and that is 
Thelen (US Pat. Pub. 20110011274) teaches wherein the annular skirt (fig. 4A, item 16, cylindrical peripheral portion) forms a stop abutment for the peripheral annular ring (7, sealing ring) prevents any outward radial movement of the sealing gasket (gasket does not move radially in figs. 4A-C) in register with the leakage opening (fig. 4C depicts the leakage opening between the rounded outer peripheral portion [19] of the edge [6] of the vessel [1] and the cylindrical peripheral portion [16] of the lid [2]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Robinson’s gasket, which moves radially to uncover the vent in the lid, to incorporate the teachings of Thelen by preventing radial movement of the gasket, and having excess pressure push the lip through the opening.  Doing so provides a lid with a solid continuous peripheral lip (without opening 10), which is easier to manufacture than one with strategically placed hole, thereby simplifying construction, while reducing cost and manufacturing time, as taught in Thelen (para. [0003], wherein he states that openings provided in the edge of a lid involve additional labor costs in terms of manufacture).
Backaert (US pat. Pub. 20140339223) depicts said lid including curved shapes (akin to deformations) on the top wall extending toward the inside of the cooking utensil (see curved shapes at A in figure 1 below) and arranged between the center of the lid (14, cover) and said leakage opening (32, pressure relief valve). 

    PNG
    media_image2.png
    630
    739
    media_image2.png
    Greyscale

However Backaert is silent on said shapes being a reinforcement in the form of a local deformation which is radially in alignment with the leakage opening.  Although it appears common knowledge in the art that an opening in pressure vessels weakens the vessel, and selection of material thickness and reinforcement is used to avoid failures in this area (see The Engineering Handbook, 2000, Chapter 9.3), and that placing deformation in the metal (i.e. adding a local deformation/indentations) is the use of a known method to provide the desired strength and rigidity (i.e. reinforcement) in the ASM Handbook Volume 14B - Metalworking: Sheet Forming, see page 14 under the heading “Beads and Ribs”), the ASM Handbook does not describe the specific placement of deformation as claimed in the limitation (i.e. a cooking utensil for cooking under pressure comprising a “deformation of the top wall extending toward the inside of the cooking utensil and that is radially in alignment with the leakage opening and arranged between the center of the lid and said leakage opening”), and instead the ASM Handbook only describes encircling the opening with a deformation.
So, none of the references of record discloses or suggest, either alone or in combination, this combination of limitations wherein “said lid includes a reinforcement in the form of a local deformation of the top wall extending toward the inside of the cooking utensil and that is radially in alignment with the leakage opening and arranged between the center of the lid and said leakage opening”, and claim 1 is found to be allowable.

Claims 2-3, 5-14, and 16 are allowed due to their dependence on claim 1.

Claim 15 is a process of using the related product of claim 1 above, and the process claim requires all the limitations of the patentable product and is considered for rejoinder. After consideration, the claim is found allowable for the same reasoning as given for claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL STUART POETZINGER whose telephone number is (313)446-4873.  The examiner can normally be reached on Tuesday to Friday, 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL S. POETZINGER/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761